DETAILED ACTION
This Office Action is in response to application 17/257508 filed on 12/31/2020.  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2020/0145346) in view of Kolesnik et al. (US 2016/0246626).
Regarding claim 1, Ra disclosed:
A method for provisioning an application container volume (storage) in a cloud platform, the method comprising the steps of: determining whether a cloud platform system generates a static volume or a dynamic volume, if a volume allocation of an application container is requested (Paragraph 19, storage provisioning practice being static by deciding hardware configuration before deploying a cloud infrastructure. Enabling dynamic creation of underlying storage implementation in the cloud by deferring storage provisioning to the time at which a tenant actually requests a storage space);
querying, by the cloud platform system, a static volume registration list if the static volume is generated, checking an available space if a registered static volume is selected and an allocation capacity is input, waiting for a registered static volume to be re-selected and an allocation capacity to be re-input, and allocating a static volume (Paragraph 23, based on the resource availability of step 122, a determination is made whether to engage a storage broker (e.g., create a storage implementation) (i.e., insufficient space) or a storage manager (e.g., alter an existing resource implementation). Paragraph 24, a determination is made that a storage broker should be engaged because of a lack of a storage implementation that supports the request (i.e., insufficient space). Due to absence of resources, based on the information of the request in step 121, storage broker creates a new storage implementation. If storage implementation can support the request, scheduler routes the request to the available storage manager. Paragraph 52, UE registering with the network. Paragraph 58, storage device includes registers suitable for storing address values. Paragraph 62, the storage locations take the form of lists. A message is sent from storage managers that indicates number of logical volumes already created, total performance budget and allocated resources, and capacity status (i.e., generating information));
checking, by the cloud platform system, the available space if the dynamic volume is generated and an allocation capacity is input, notifying that the storage space is insufficient if the available space is insufficient, waiting for an allocation capacity to be re-input, and generating a storage path, allocating a capacity, and generating information to complete the volume allocation, if the available space is not insufficient (Paragraph 23, at step 121, a request associated with cloud storage is received. The request includes information such as how much volume is replicated (i.e., allocation capacity), minimum I/O operations per second, or local discs/storage pools (RAID). Based on the resource availability of step 122, a determination is made whether to engage a storage broker (e.g., create a storage implementation) (i.e., insufficient space) or a storage manager (e.g., alter an existing resource implementation). Paragraph 24, a determination is made that a storage broker should be engaged because of a lack of a storage implementation that supports the request (i.e., insufficient space). Due to absence of resources, based on the information of the request in step 121, storage broker creates a new storage implementation. If storage implementation can support the request, scheduler routes the request to the available storage manager. A message is sent from storage managers that indicates number of logical volumes already created, total performance budget and allocated resources, and capacity status (i.e., generating information). Paragraph 28, request 137 is an example of a failed request. After consideration of node 141 and 142, none meet the criteria requested. IOArbiter system dynamically creates storage implementations to satisfy heterogeneous requests. Paragraph 5, having a second request come in for cloud storage and selecting the first node based on the second request. The second request containing information similar to the first request (i.e., volume replicated, minimum I/O operations, local discs/storage pools)).
While Ra disclosed a static and dynamic volume (Paragraph 3, also see above) and Ra discloses notifying of insufficient space (Paragraph 24, also see above) Ra did not explicitly disclose notifying that the static storage space is insufficient if the available space is insufficient.
However, in an analogous art, Kolesnik disclosed notifying that the static storage space is insufficient if the available space is insufficient (Paragraph 11, when provisioning a resource in a virtualized computer system, there may be a disparity between a resource requested by a user and resources available for allocation. For example, when the user requests to create a virtual disk of 100 GB, the system may only have 20 GB (i.e., static) of free storage space. Virtualized computer system would notify the user that the request cannot be fulfilled (i.e., insufficient space)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Ra with Kolesnik because the references involve allocating storage, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notifying of insufficient space of Kolesnik with the teachings of Ra in order to dynamically allocate resources until a request is fulfilled (Kolesnik, Paragraph 12).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443